Citation Nr: 0706488	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  06-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the March 21, 1989, rating decision should be 
revised or reversed based on clear and unmistakable error 
(CUE).

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that there was no CUE in a 
March 1989 RO rating decision.    

In December 2006, the appellant attended a hearing before the 
undersigned Acting Veterans Law Judge at the Montgomery RO.  
A transcript of the hearing is of record.

With respect to the last issue listed on the title page-
pertaining DIC benefits under 38 U.S.C.A. § 1318-the Board 
notes that the RO, in its March 1989 decision, denied the 
appellant's claim for DIC benefits.  The appellant was 
notified of the RO's determination on the matter, and a 
timely notice of disagreement (NOD) was received.  See the 
appellant's October and December 1989 statements specifically 
expressing disagreement with the denial of DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  Under the 
circumstances, the appellant is entitled to a statement of 
the case (SOC) addressing her entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  This matter is discussed in 
further detail, below.

On review of the record, it appears that the appellant has 
raised matters that have not been addressed by the agency of 
original jurisdiction (AOJ).  In a March 2005 memorandum, the 
appellant's representative at DAV specifically raised matters 
which all essentially go to the issue of whether an earlier 
effective date prior to May 3, 1979, is warranted for the 
award of the veteran's total disability rating based on 
individual unemployability (TDIU).  [The Board notes that the 
veteran was in receipt of a TDIU for more nine years and nine 
months prior to his death, and that the appellant would be 
entitled to DIC benefits under 38 U.S.C.A. § 1318 if that 
span was at least 10 years.]  Assertions raised involve the 
following:  whether there existed an unaddressed claim (prior 
to 1979) for a TDIU; whether failure to consider awarding a 
TDIU constituted CUE in rating decisions dated in April 1965 
and February 1968; whether an earlier effective date prior to 
May 3, 1979, is warranted for the award of TDIU; whether any 
outpatient or hospitalization record dated prior to the May 
3, 1979 claim for TDIU would constitute an informal claim; 
and whether there was CUE in the June 1979 RO decision that 
assigned May 3, 1979 as the effective date of the veteran's 
TDIU.  These matters have not been addressed by the AOJ and 
are referred to the AOJ for appropriate action.  The Board 
points out that since the outcomes of these matters involve a 
possible earlier effective date for the TDIU and could have a 
direct impact on the matter remanded below, these issues must 
be adjudicated prior to the matter involving entitlement to 
DIC benefits under 38 U.S.C.A. § 1318.  The claims involving 
the effective date of the TDIU are inextricably intertwined 
with the claim for DIC benefits under 38 U.S.C.A. § 1318, and 
therefore they will be addressed together in the Remand 
below.  See Harris v. Derwinski, 1. Vet. App. 180 (1991).      

The issue of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, and the inextricably intertwined matters concerning 
the effective date of the veteran's TDIU, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The March 21, 1989, rating decision has not become final; 
only final determinations are reviewable on the basis of CUE. 


CONCLUSION OF LAW

The March 21, 1989, rating decision is not final and the 
appeal must be dismissed. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).  

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2005).  Under 38 
U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in a 
determination being appealed.

A review of the record shows the March 21, 1989, rating 
decision has not become final.  The appellant clearly 
submitted a timely notice of disagreement with the March 1989 
decision.  Only final and binding determinations are subject 
to revision based upon CUE.  As the March 21, 1989, 
determination as to this matter was not final or reviewable 
under the provisions of 38 C.F.R. § 3.105 at the time of the 
April 2005 adjudication, the Board finds there was no 
determination in the April 2005 decision subject to an 
appellate review and the CUE issue developed on appeal must 
be dismissed.


ORDER

The appeal as to whether the March 21, 1989, rating decision 
should be revised or reversed based on CUE is dismissed.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  An appeal to the 
Board must be initiated by a NOD and completed by a 
substantive appeal after a SOC is furnished to the veteran.  
In essence, the following sequence is required:  There must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision (by filing the NOD within one 
year of the date of mailing of notice of the RO decision), VA 
must respond by explaining the basis of the decision to the 
appellant (in the form of a SOC), and finally the appellant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

By way of a March 1989 rating decision, the RO denied the 
appellant's application for DIC benefits.  In statements 
received at VA in October and December 1989, the veteran 
expressed disagreement with the RO's failure to award DIC 
benefits, specifically, benefits warranted under 38 U.S.C.A. 
§ 1318.  Either statement would constitute a notice of 
disagreement.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that the claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.  

As stated in the introduction, the appellant has raised 
inextricably intertwined matters surrounding the issue of 
entitlement to an earlier effective date for the award of the 
veteran's TDIU.  Because the outcome of this recently raised 
issues involving the effective date could well dictate the 
outcome of the matter involving the appellant's benefits 
under 38 U.S.C.A. § 1318, the RO should adjudicate these 
matters in the first instance prior to addressing any attempt 
to perfect and pursue the appeal with regard to benefits 
under 38 U.S.C.A. § 1318.  See Harris v. Derwinski, 1. Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, and adjudicate in the first 
instance the recently raised and 
inextricably intertwined matters 
(discussed in the introduction above) 
involving entitlement to a effective date 
prior to May 3, 1979, for the award of 
the veteran's TDIU.  

2.  After all adjudicative action is 
complete, and, if necessary, after the 
passing of appropriate time for appeal, 
the RO should issue an appropriate 
statement of the case in the matter of 
entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  The veteran must be 
advised of the time limit for filing a 
substantive appeal and afforded the 
opportunity to respond.  38 C.F.R. 
§ 20.302(b).  Then, only if a benefit 
sought remains denied and the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purposes of this remand are to meet due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


